EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 16, line 6	delete the hyphen “ - ” which appears prior to “a monomer M1a”
Claim 16, line 8	delete the hyphen “ - ” which appears prior to “a monomer M1b”

Claim 37, line 6	delete the hyphen “ - ” which appears prior to “a monomer M1a”
Claim 37, line 8	delete the hyphen “ - ” which appears prior to “a monomer M1b”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 16, 18-31, 34, and 37-47 are allowed over the closest references, Ratering et al. (US 2014/0018473) and Deller et al. (US 2013/0190448), cited previously, and over references listed in the accompanying PTO-892.  None of the references teaches the subject of instant claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 29, 2021